

Exhibit 10(dd)-6


ROE


PPL Corporation
Amended and Restated 2012 Stock Incentive Plan
Performance Unit Agreement


PERFORMANCE UNIT AGREEMENT (the “Agreement”) dated as of the Date of Grant set
forth in the Notice of Grant (as defined below), by and between PPL Corporation,
a Pennsylvania corporation (the “Company”), and the participant whose name
appears on the Notice of Grant (the “Participant”).
1.
Grant of Stock Based Award. Subject to the terms and conditions of this
Agreement (including vesting conditions):

(a)
The Company hereby evidences and confirms its grant to the Participant,
effective as of the Date of Grant, of the number of stock based units contingent
upon Company financial performance (the “Performance Units”) specified in the
Notice of Grant attached hereto as Exhibit A and made a part hereof (“Notice of
Grant”).

(b)
(i)
If on any date while the Performance Units are outstanding hereunder the Company
shall pay any cash dividend on its shares of Common Stock, the Participant shall
be granted, as of the applicable dividend payment date, a “Cash Dividend
Equivalent Award” which shall represent a future contingent right to a number of
shares of Common Stock (rounded down to the nearest whole share) with a current
Fair Market Value equal to the product of (x) the number of "Total Performance
Units" (as defined below) held by the Participant hereunder as of the related
dividend record date, multiplied by (y) the amount of such cash dividend per
share of Common Stock. Any Cash Dividend Equivalent Award shall be subject to
the same payment terms and conditions as the corresponding Performance Units to
which they relate.

(ii)
If on any date while the Performance Units are outstanding hereunder the Company
shall pay any dividend on its shares of Common Stock in the form of shares of
Common Stock, the Participant shall be granted, as of the applicable dividend
payment date, the contingent right to a future number of shares of Common Stock,
equal to the product of (x) the number of Total Performance Units held by the
Participant hereunder as of the related dividend record date, multiplied by (y)
the number of shares of Common Stock (including any fraction thereof) payable as
a dividend on one share of Common Stock, rounded down to the nearest whole Unit.





--------------------------------------------------------------------------------




(iii)
At any point in time, the total number of shares of Common Stock of all
Performance Units, Cash Dividend Equivalent Awards, and rights to the stock
dividends, if any, referred to in Section 1(b)(ii) above, shall be defined as
"Total Performance Units."

(c)
This Agreement and the Total Performance Units granted hereunder are subject to
all of the terms and conditions of the PPL Corporation Amended and Restated 2012
Stock Incentive Plan (the “Plan”), which are incorporated by reference herein.
If there is any inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall govern. Any capitalized terms used herein
without definition shall have the meanings set forth in the Plan.

2.    Vesting of Total Performance Units.
(a)
Vesting.

(i)
Except as otherwise provided in Section 2(b) or Section 2(c), or Section 2(d),
subject to the achievement of the performance goals (the “Goals”) established by
the Committee for the “Performance Period” (as set forth in the Notice of
Grant), and to the continued Employment of the Participant through the
conclusion of the Performance Period, the Total Performance Units will become
vested based on the extent to which the Goals are satisfied at the conclusion of
the Performance Period, as and to the extent set forth in the Notice of Grant
(the percentage of the Total Performance Units which so vest being referred to
as the “Vesting Percentage”).

(ii)
Promptly after the conclusion of the Performance Period, the Committee will
determine whether the Goals have been satisfied, and will certify in writing as
to whether such Goals were in fact satisfied. Based on the Committee’s
determination and certification, (A) the Total Performance Units will vest as
and to the extent set forth in the Notice of Grant, and (B) the portion of the
Total Performance Units, if any, that do not vest in accordance with the
foregoing shall be immediately forfeited and cancelled by the Company without
any consideration.

(b)    Termination of Employment.
(i)
General. Except as provided in Section 2(b)(ii) below, in the event of the
Participant’s termination of Employment for any reason prior to the conclusion
of the Performance Period, the Participant's Total Performance Units shall be
immediately forfeited and cancelled by the Company without consideration.

(ii)    Death, Disability, Retirement.
(A)
In the event of the Participant’s termination of Employment with the Company and
its Affiliates due to death, Disability or Retirement prior to the conclusion of
the Performance Period, the Total Performance Units shall remain outstanding and
eligible for





--------------------------------------------------------------------------------




vesting through the conclusion of the Performance Period (or, if applicable, an
earlier Change in Control (as defined below)) as described in Section 2(a) above
and to the extent so vested, shall be settled and paid as provided in Section 3;
and
(B)
Upon the determination of the number of Total Performance Units pursuant to
Section 2(b)(ii) that shall vest, all remaining unvested Total Performance Units
shall be immediately forfeited and cancelled by the Company without
consideration.

For purposes of this Agreement, “Retirement” shall mean the Participant’s
termination of Employment at a time when the Participant is eligible to commence
monthly retirement benefits under the Company’s Retirement Plan, or, if the
Participant is not a participant in the Company’s Retirement Plan, under any
other defined benefit pension plan (whether or not tax qualified) maintained by
the Company Group, or, if the Participant is not covered by any defined benefit
pension plan, then Retirement shall mean the Participant’s termination of
Employment at or after age 55.


(c)
Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control prior to the conclusion of the Performance Period while a Participant
remains employed with the Company and its Affiliates (or following termination
of Employment due to death, Disability or Retirement), (x) the Performance
Period shall be deemed to conclude immediately prior to the Change in Control,
and (y) a pro rata portion of all then unvested Total Performance Units will
become immediately vested as though there had been achievement of Goals
satisfying the Target Award (as defined in Exhibit A), such pro rata portion
determined by multiplying the number of Total Performance Units, in each case
represented by the Target Award, by a fraction, the numerator of which is the
number of pay periods elapsed from the commencement of the Performance Period
through the date immediately prior to the Change in Control (or, if earlier, the
date of the Participant’s termination of Employment due to death, Disability or
Retirement, consistent with Section 2(b)(ii) above), and the denominator of
which is the number of pay periods in the original Performance Period (i.e., if
the Performance Period had not terminated upon a Change in Control). All
remaining Total Performance Units that do not so vest in accordance with the
foregoing provisions of this Section 2(c) shall be immediately forfeited and
cancelled by the Company without consideration.

(d)
No shares of Common Stock will be issued or issuable (or other consideration be
payable) with respect to any portion of the Total Performance Units that do not
vest in accordance with the foregoing provisions of Section 2. All Performance
Units and shares of Common Stock issued in connection with Performance Units are
subject to forfeiture in accordance with the PPL Corporation Policy Regarding
Recoupment of Executive Compensation.





--------------------------------------------------------------------------------




3.
Payment Date. Subject to Section 7(c), on the Payment Date (as defined below),
the Company shall issue to the Participant one share of Common Stock in
settlement of the Total Performance Units, if any, that vest as provided in
Section 2. The “Payment Date” upon which this Award shall be settled and paid
shall occur as soon as practicable following the conclusion of the Performance
Period and the date that the Committee determines and certifies that the Goals
with respect to the Performance Period have been satisfied (but in no event
later than 2½ months after the conclusion of the Performance Period); provided,
however, in the case of settlement as a result of a Change in Control pursuant
to Section 2(c), the Payment Date shall occur as of immediately prior to the
Change in Control and provided, further, no payment shall be made to the
Participant following the Participant’s termination of Employment for any reason
other than death or a Change in Control until six months after the date of
termination of Employment.

No fractional shares of Common Stock shall be issued. Fractional shares shall be
settled through a cash payment based on the Fair Market Value of the Common
Stock on the Payment Date.
4.
Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Common Stock acquired upon
settlement of the Total Performance Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares, and
Participant may not sell the shares of Common Stock, if the Company determines
that such sale would not be in material compliance with such laws and
regulations.

5.    Participant’s Rights with Respect to the Total Performance Units.
(a)
Restrictions on Transferability. The Total Performance Units granted hereby are
not assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, without
limitation, by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan, as if such beneficiary or the estate
were the Participant.

(b)
No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Common Stock corresponding to the
Total Performance Units granted hereby, unless and until shares of Common Stock
are actually issued to the Participant in respect thereof.

6.
Adjustment in Capitalization. In the event of any change in the outstanding
Common Stock by reason of any recapitalization, combination or exchange of
shares or other





--------------------------------------------------------------------------------




similar changes in the Common Stock, appropriate adjustment shall be made by the
Committee, in accordance with Section 10 of the Plan.
7.    Miscellaneous.
(a)
Binding Effect; Benefits. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b)
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate the Participant’s Employment at any time, or confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates.

(c)
Tax Withholding. The Company and its Affiliates shall have the right to deduct
from all amounts payable to the Participant (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the vested Total Performance Units, as may be necessary in the
opinion of the Company to satisfy tax withholding required by law to be
withheld. Unless otherwise determined by the Committee, the Company will meet
such obligations with respect to the settlement and payment of any vested Total
Performance Units by having the Company withhold the least number of whole
shares of Common Stock having a Fair Market Value sufficient to satisfy the
amount required to be withheld in respect of settlement and payment of the
vested Total Performance Units.

(d)
Applicable Law. This Agreement shall be governed by and construed in accordance
with the law of the Commonwealth of Pennsylvania regardless of the application
of rules of conflict of laws that would apply to the laws of any other
jurisdiction.

(e)
Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Total
Performance Unit Award evidenced hereby, the Participant acknowledges: (i) that
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (ii) that the Award does not create any contractual or
other right to receive future grants of Awards; (iii) that participation in the
Plan is voluntary; (iv) that the value of the Total Performance Unit Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(v) that the future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.





--------------------------------------------------------------------------------




(f)
Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(g)
Amendments. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner it deems appropriate; provided
that no such amendment shall, without the Participant’s consent, materially
diminish the Participant’s rights under this Agreement.



(h)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 
Sincerely,
 
PPL Corporation
 
 
 
 
 
By:
 
 
 
 
 
 











--------------------------------------------------------------------------------





ROE
Exhibit A
PPL CORPORATION
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN


PERFORMANCE UNIT AWARD - NOTICE OF GRANT


The number of shares of PPL Common Stock that may be earned and become vested
under this Performance Unit Award shall be based on the achievement of
pre-established performance goals as set by the Committee for the Performance
Period, based on the following:


Name of Participant:
Participant Name



Date of Grant:
Grant date



Total Number of Performance Units Awarded (subject to vesting): X,XXX shares of
Common Stock


Performance Period:
[Performance Period begin and end dates]



Performance Measure:
Return on Equity (“ROE”) will be calculated based on the average

of the annual ROE for each year of the 3 year-performance period for PPL
Corporation.


Annual ROE is calculated by taking earnings from ongoing operations of PPL
Corporation, divided by the average total equity, adjusted in the event of a
material divestiture or acquisition;
•
Average total equity will be the average of the beginning and ending total
equity of the calendar year;

•
Earnings from ongoing operations exclude special items.



In the event of a material divestiture, total equity and ongoing earnings will
be adjusted for the divested business by using the most recent preceding four
quarters in the performance period for the divested business prior to
divestiture for the remainder of the performance period, or a fewer number of
most recent quarters should the divestiture occur prior to completion of four
quarters in that performance period.


In the event of an acquisition, total equity and earnings from ongoing
operations for the new acquisition will be excluded from the ROE calculation.
ROE Achieved


Payout
(Expressed as a % of Target Award)**


14%
200% (i.e., the Maximum Award)
10%
100% (i.e., the Target Award)
8%
50%
Below 8%
0%



**Full interpolation between ROE’s of 8% and 14%. If PPL’s credit rating should
drop below investment grade, the Maximum Award shall not exceed 100% payout.



--------------------------------------------------------------------------------







VERSION 1/30/2017

